Judge EAGLES
dissenting.
I would reverse the convictions. The statute under which defendants were convicted is intended to proscribe the breaking or entering of compartments of a motor vehicle in which property is customarily carried, i.e., the passenger compartment and the trunk area.
The evidence here at most established that defendants were looking in and were tampering with the automobile’s hood which they could not raise because of a recently installed chain lock mechanism which prevented its being opened beyond a few inches.
*668The statute under which these defendants could have been properly charged is G.S. 20-107 which prohibits and punishes tampering with motor vehicles.